EXHIBIT 10.3

PENDRELL CORPORATION 2013 CASH BONUS PLAN SUMMARY

OVERVIEW

The Pendrell Corporation 2013 Bonus Plan (the “2013 Bonus Plan”) pays cash
awards to participants based on Pendrell Corporation’s achievement of certain
financial and strategic business objectives for the 2013 calendar year, and
individual performance for such year. Pendrell Corporation (the “Company”) has
adopted the 2013 Bonus Plan to reward performance consistent with the Company’s
core business objectives.

EFFECTIVE DATE

The effective date of the 2013 Bonus Plan is January 1, 2013 – December 31,
2013. Payout, if earned, will be made by no later than March 15, 2014.

PLAN MECHANICS

Payouts under the 2013 Bonus Plan are based (a) 25% on the Company’s achievement
of consolidated revenue, operating expense and AEBITDA targets as reflected in
the Company’s 2013 operating plan (the “Financial Objectives”), (b) 25% on the
Company’s achievement of strategic business objectives (the “Strategic
Objectives”), and (c) 50% on an individual participant’s contributions toward
the achievement of the Financial Objectives and the Strategic Objectives. The
Company’s Compensation Committee will determine the extent to which the Company
has achieved the Strategic Objectives and the extent to which individual
contributions assisted the Company in achieving the Financial Objectives and
Strategic Objectives, based on review of 2013 calendar year transactions and
results, and taking into consideration the recommendations of the Company’s
President and Chief Executive Officer (the “CEO”).

Terms and Conditions

 

  •  

Each individual’s target payout under the 2013 Cash Bonus Plan is determined by
agreement or, in the absence of agreement, by the CEO, unless the affected
individual reports directly to the CEO, in which case the target payout will be
determined by the Compensation Committee.

 

  •  

2013 Cash Bonus Plan calculations and payments are completed and made after the
end of 2013 with payout timing approximately 30 - 45 days thereafter, and no
later than March 15, 2014.

 

  •  

Unless otherwise provided in an employment letter, employment agreement or
similar agreement between a participant and the Company, in order to receive a
payout under the 2013 Bonus Plan, a participant must be on the Company’s payroll
as of the date the award is paid.

 

  •  

The Compensation Committee reserves the authority and discretion to modify the
performance goals and criteria under the 2013 Bonus Plan and to grant bonuses to
participants even if the performance goals are not met.